PER CURIAM.
Earl Smith’s request for a belated appeal from the judgment and sentence rendered on October 2, 2002, in Columbia County Circuit Court case number 99-590-CF is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial *1226court shall appoint counsel to represent petitioner on appeal.
KAHN, VAN NORTWICK and BROWNING, JJ., concur.